DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/13/20 has been entered.

Claim Objections
The objections to claims 13-17 have been obviated by the amendment and are therefore withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 18, in line 2 recites, “the brine dissolvable element does not include a plug”, this statement is new matter since it is not supported by the specification as argued by Applicant.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. (U.S. 2016/0333655 A1 – “Fripp”) in view of Awid et al. (U.S. 2012/0067588 A1 – “Awid”).
Referring to claim 1:  Fripp teaches a downhole inflow production restriction device (Figs. 1-4) ([0001] “degradable plugs used to temporarily block fluid flow in a well system”) for mounting in an opening (Fig. 3-4, opening of element 216 where the downhole inflow production restriction device 208 is placed) in a well tubular structure (210, 204) (Figs. 3-4) arranged in a wellbore (Figs. 3-4).
Fripp does not explicitly teach a metal structure.
Awid teaches his flow control apparatus (see title) that provides a metal structure (12) (Fig. 1, outer tubular) ([0041] “tubular metal base pipe 12”) arranged in a wellbore (abstract, “a flow control apparatus for use in a wellbore”) and an “inflow control device” [0025].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fripp’s invention by having a metal structure (12) as taught by Awid wherein the well tubular (provided by Fripp) is made of metal in order to have a tubular structure that is non-corrosive and effectively operates under harsh downhole environment.
Fripp further teaches the downhole inflow production restriction device comprising:
-a device opening (216) (Fig. 3), and
-a valve ([0023], “valves”, Fig. 3) configured to prevent flow from within the well tubular (210), 204) (as evidenced by Fig. 3);
Fripp in view of Awid teaches:

the valve (204, 206, 208, 210) (Fig. 3) having a valve housing (204) (Fig. 3) and a movable part (208) (Fig. 3) movable relative to the valve housing (204) (Fig. 3) between a first position and a second position in dependence of pressure, ([0028], “channel 214 may be temporarily blocked by plug 208 disposed in a portion of annulus 212 downhole from flow control device 206 … preventing production fluids from flowing into the portion of annulus downhole from control device 206 …”) ([0034], “ Plug 208 may be positioned within opening 216 and may engage with opening 216 to form a fluid and pressure tight seal, thereby preventing production fluids from flowing between annulus 212 and tubing 210”) (these aforementioned positions of plug 208 show element 208 is a movable part with a first and second position as evidenced by Figs. 3-4),
at least one of the valve housing (204) (Fig. 3) and the movable part (208) (Fig. 3) including a brine dissolvable element (208) that in use ([0047] “plug 208 begins to degrade upon exposure to a brine fluid”), is structured to sufficiently dissolve in the presence of a brine and thus clear the device opening (for which the movable part 208 is capable of)
wherein the brine dissolvable element (208) ([0047] “plug 208 begins to degrade upon exposure to a brine fluid”) is at least partly made of a magnesium alloy ([0044] “plug 208 may be formed … the metal or alloy is … magnesium”). 
Fripp further teaches:


Fripp in view of Awid further teaches:
[claim 4]:  in the first position (Fripp, Fig. 3, open valve ibid claim 2 above) the valve (204, 206, 208, 210) (Fripp) allows fluid to flow into the well tubular (Fripp) metal structure (Awid) (obviousness statement ibid claim 1 above) (Fripp, Fig. 3, valve is open and is capable to allow fluid into the well tubular metal structure), and in the second position (Fripp, Fig. 2, valve is closed, ibid claim 2 above) the valve (204, 206, 208, 210) prevents fluid from flowing out of the well tubular metal structure (Fripp, as evidenced by Fig. 2).

[claim 6]:  the movable part (208) (Fig. 3) is at least partly arranged in the device opening (206) (as evidenced by Fig. 3).

[claim 8]:  the main part of the brine dissolvable element (208) (Fripp) and/or the main part of the valve (204, 206, 208, 210) (Fripp) are/is extending into the well tubular (Fripp) metal structure (Awid) (obviousness statement ibid claim 1 above) from the opening (216) (Fripp, Fig. 2) in the well tubular metal structure (202) (Fripp, as evidenced by Fig. 3).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. (U.S. 2016/0333655 A1 – “Fripp”) in view of Awid et al. (U.S. 2012/0067588 A1 – “Awid”) as applied to claim 1 above and further in view of Carrejo et al. (U.S. 2015/0101823 A1 – “Carrejo”).
Fripp in view of Awid as applied to claim 1 above substantially teaches the invention as discussed and as claimed above including a dissolvable movable part (208)
Fripp does not explicitly teach:
[claim 5]:  the valve housing being dissolvable; and
[claim 7]:  the second housing part being dissolvable.
Carrejo teaches his invention that provides “A second portion of the seat, and alternatively of a housing in which the seat is disposed, is formed of a disintegrable material” (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fripp’s invention by having a housing formed of a disintegrable material as taught by Carrejo wherein,
[5]:  the brine dissolvable element comprises at least part of the valve housing; and
[7]:  the valve housing (204) (Fripp, Fig. 2) comprises a first housing part (204) (Fripp, Fig. 2) and a second housing part, the first housing part (204) (Fripp) being fixedly arranged in the opening of the well tubular (210, 204) (Fripp) metal structure (Awid) (obviousness statement ibid claim 1 above) (Fripp, as evidenced by Fig. 2) and the second housing part (Carrejo) being part of the brine dissolvable element,

in order to have “An apparatus and method for restricting fluid flow” (Carrejo’s abstract).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. (U.S. 2016/0333655 A1 – “Fripp”) in view of Awid et al. (U.S. 2012/0067588 A1 – “Awid”) as applied to claim 1 above and further in view of Bowen et al. (U.S. 2016/0326837 A1- “Bowen”).
 Fripp in view of Awid as applied to claim 1 above substantially teaches the inventions as discussed and as claimed above.
[claim 18]:  Fripp does not explicitly teach the brine dissolvable element does not include a plug.
Bowen teaches his “dissolving material flow control device” (title) that provides a “dissolving sleeve 35” [0013].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fripp’s invention by having the brine dissolvable element does not include a plug as taught by Bowen in order to have:
a “dissolving material flow control device” (Bowen’s title) for fluid flow control downhole and methods that eliminate removal of a component or tool from a borehole without such milling and drilling operations.


Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but they are non-persuasive.
Regarding claim 1, in page 7, Applicant argues that “the brine dissolvable plug (208) … is not a movable element”.  Examiner finds this improper argument non-persuasive. Fripp teaches in his para [0028], “channel 214 may be temporarily blocked by plug 208 disposed in a portion of annulus 212 downhole from flow control device 206 … preventing production fluids from flowing into the portion of annulus downhole from control device 206 …”) ([0034], “Plug 208 may be positioned within opening 216 and may engage with opening 216 to form a fluid and pressure tight seal, thereby preventing production fluids from flowing between annulus 212 and tubing 210”).  These aforementioned positions of plug 208 show element 208 is a movable part since it “can be disposed” or “positioned” and “may engage” as recited in para [0028] and [0034] since it is a movable part between a first and second positions which is further evidenced by Figs. 3-4.  Therefore, claim 1 and all its dependent claims stand rejected as currently presented.
Regarding claim 1, Applicant argues, in page 7 that per claim 1, Fripp cannot be interpreted as a valve.  Examiner finds this improper argument non-persuasive.  Fripp discusses in his para [0023] “Well system 100 may also include … valves”) and the valve (204. 206, 208, 210) controls the fluid flow because it is a valve ([0027] “Flow control device 206 may engage with shroud 204 and tubing 210 to prevent production fluids circulating an annulus 212”).  Therefore, claim 1 and all its dependent claims stand rejected as currently presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 


/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/M. C. P./ 
Examiner, Art Unit 3672
03/12/21